DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “charging unit” and “operation unit” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, et al. (US 20110009172 A1) in view of Sung, et al. (US 20180338027 A1.)
	Regarding claim 1, Song, et al. (hereafter, “Song”) discloses an imaging device (Fig. 2, mobile terminal, 100) accommodating an external battery [that] can be 
a main body (109) configured to accommodate an internal battery (first battery, 300; [0118]);
a charging unit (charger, 200) configured to charge the internal battery or the external battery with power input from outside [0173];
an operation unit (touchscreen display, 151; [0156]) configured to receive an input for setting a priority order for charging the internal battery and the external battery (Fig. 15 shows touch-and-drag to set main battery as priority battery to be charged, [0156]); and
a controller (180) configured to control the charging unit to charge the internal battery or the external battery according to the priority order (controller performs priority charging based on the user setting, [0157]),
the priority order being a use order of the internal battery and the external battery (main battery, 300, is designated for normal mode and sub battery, 400, is designated for emergency mode, [0150.]  In this situation, the main battery is primarily used first and the secondary battery is used at a secondary time, as emergency mode is only activated when there is a lower charge level [0064.]  Because the setting action shown in Fig. 15 shows the user setting the priority order to charge the main battery in favor of the sub battery, this constitutes controlling the device to charge according to a priority order that is also use order of the internal battery and the external battery.)


Sung discloses a mobile device (Fig. 1, 110) connected to an external battery that provides power to the mobile device [0005], similar to Song.  Additionally, Sung discloses an extension device (battery case, 100) which contains the secondary battery [0016] and is detachable from the main body of the mobile device [0015.]  Sung discloses that this arrangement of using an external battery in a battery case allows for easier connection to extra peripherals to be connected to the mobile device that can be powered by either the mobile device battery or the external case battery [0015 - 0023.]
This arrangement can similarly be used by Song.  By using an external case holding the secondary detachable battery as disclosed in Sung, the device of Song can accommodate additional attachments or peripherals to increase the functions and usability the mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the secondary battery of Song into a battery case (“extension device”) in order to facilitate the connection of additional peripherals for use by the user.

Regarding claim 2, the combination satisfies claim 1, wherein Song discloses comprising a display unit (display, 151) configured to display an operation interface for 

Regarding claim 3, the combination satisfies claim 2, wherein Song discloses the display unit (151) is configured to display the first screen and the second screen simultaneously, the first screen showing a battery remaining level for the internal battery and the external battery, the second screen being a screen for receiving the input for setting the priority order (Fig. 15 shows an example interface for receiving a touch input for setting the charging priority. In this case, “the first screen” is read as the lower portion of the display showing vessel icons ib1/ib2 indicating the battery levels and “the second screen” is read as the upper portion of the display showing pointer icon cp indicating charging priority.  These two screens are shown simultaneously as illustrated in Fig. 15.)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sung and further in view of Nakashima (US 20130113417 A1.)
Regarding claim 4, the combination of Song and Sung satisfies claim 1, wherein Song discloses the controller (180) is configured to:
monitor a remaining battery level for one of the internal battery and the external battery that is being charged based on the priority order (Fig. 21 illustrates that the charging of main battery that was set by the user as the priority charge as shown in 
However, the combination of Song and Sung fails to explicitly disclose that the charging unit controlled to switch charging from the one of the internal battery and the external battery to another one of the internal battery and the external battery, upon detecting that the one of the internal battery and the external battery has reached a full charge or a predetermined remaining battery level less than the full charge.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Nakashima.
Nakashima discloses a camera system (Fig. 1, 101) with multiple batteries (107/108) that can be charged by an external source (114), similar to Song.  Additionally, Nakashima discloses that when the charge of battery 1 is completed (charge current value is lower a predetermined threshold, [0170]), the controller switches charging to battery 2 automatically until the same threshold is reached [0170.]  When both batteries are charged, the power is disconnected and charge control is completed [0171.]  This arrangement allows both batteries to be charged appropriately so that they may be used to their full capacity by the user.
This arrangement can similarly be used by Song.  Because Song already discloses the detection of a complete charge of one battery, it would have been obvious to one of ordinary skill in the art to switch charging to the second battery upon detection a charge completion, as taught by Nakashima. This way, both batteries can be properly charged and used by the user to their full extent.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Odeohhara (US 20010005124 A1) discloses a charge control method.
Mori, et al. (US 20080315840 A1) discloses an electronic device.
Nakanuma, et al. (US 20090284225 A1) discloses information processing equipment.
Yamaguchi (US 20130272691 A1) discloses a power source switching device.
Hashimoto (US 20190020819 A1) discloses an imaging device.
Ohtsuka, et al. (US 20190181509 A1) discloses an electronic device.
Shimaya (US 20190280516 A1) discloses an electronic device.
Maeno (US 5926661 A) discloses a camera using a secondary battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698